Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 12/05/2019.
Claims 1-10 and 12-20 are pending.

Claim Objections
Claims  and 20 are objected to because of the following informalities:  
Claim 12 depends on non-existing claim 11. Therefore, the examiner recommends amending claim 12 to depend on claim 10.
Claim 15 recites “the connection”.  There is insufficient antecedent basis for the connection in the claim. Therefore, the examiner recommends amending the claim to recite “The non-transitory computer-readable medium of claim 9, wherein the equation graph comprises a chain of tokens where each token is a node and vertexes of the equation graph correlate with a connection between tokens” to avoid 112(b) rejection.
Claim 20 claims similar limitations to claim 17 except for using a different processor to offload the steps to the different processor. The examiner recommends amending the claim if this is not the case. 
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6, 9-10, 13, 15, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL (“AiFu at SemEval-2019 Task 10: A Symbolic and Sub-symbolic Integrated System for SAT Math Question Answering”, Ding et al, June 6-7 2019) hereinafter NPL1.

Regarding claim 1, A method of performing graph equation modeling, the method comprising: 
NPL1 discloses
receiving an input of a mathematical equation from a user via a user interface (NPL1 [2 Method] discloses give a mathematical question, a translator is user to convert it into its internal representation language – VCF. [2.1 Internal Representation ] discloses in one example, an equation 9 + 3n+2 = m in the question is transformed to “Equation(9+3**(n+2)=m)” in VCF. Further, [pg. 2] Algorithm 1 illustrates that a sentence in the question is received as input therefore, the question being received via an interface as input. Figure 2 illustrates the input received in blue); 
using a processor, performing processing on the input of the mathematical equation to decompose the mathematical equation into a plurality of tokens to generate an equation graph corresponding to the mathematical equation (NPL1 [2.1 Internal Representation and 2.2 Translator] discloses transforming the mathematical question into VCF which is an internal representation language using the Translator. Where the translator uses the NLP parser to segment and tag the mathematical questions into VCF. Figure 2 illustrates the Semantic parsing tree in a case study for a mathematical question. The semantic parsing tree being conceptually similar to the equation graph as illustrated in Figure 2); 
generating computer code in a user-specified computing language based on the equation graph (NPL1 [pg. 2, right col. last paragraph] discloses computing VCF statements from bottom to up recursively of the semantic parsing tree. Where the VCF is conceptually similar to the computer code is a user-specified computing language since the limitation does not explicitly claim the user inputting a specific computing language); and 
causing the computer code to be presented to the user via the user interface, the computer code corresponding to the inputted mathematical equation defined in a computing environment (NPL1 [pg. 2] illustrates Algorithm 1 where the output of the algorithm are the VCF statements. [pg. 3, left col, first paragraph] discloses examples of the converted mathematical question into VCF statements).


Regarding claim 2, The method of claim 1, further comprising: 
sending the computer code to a computing device configured to be a problem solver (NPL1 [2 Method] discloses sending the internal representation language which may be VCF of the mathematical question to an encoder which converts the VCF statements into a math representation used by the Z3 solver); 
receiving a solution to the mathematical equation from the problem solver based on the computer code (NPL1 [2 Method] discloses calling the Z3 solver to obtain the solution of the mathematical question); and 
causing the solution to the mathematical equation to be presented to the user via the user interface (NPL1 [2 Method] discloses calling the Z3 solver to obtain the solution of the mathematical question where the solution would be presented within interface running Z3).

Regarding claim 4, The method of claim 1, wherein the user input is received in a natural language format in the user interface (NPL1 [1 Introduction] discloses understanding natural language through different representation. Figure 2 illustrates receiving the mathematical question in a natural language format).

Regarding claim 6, The method of claim 1, wherein the equation graph comprises a chain of tokens where each token is a node and vertexes of the equation graph correlate with a connection between tokens (NPL1 Figure 2 illustrates tokens represented by nodes and the vertexes connecting the tokens).


Regarding claim 9, it’s directed to a non-transitory computer-readable medium having similar limitations cited in claim 1. Thus claim 9 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 10, it’s directed to a non-transitory computer-readable medium having similar limitations cited in claim 2. Thus claim 10 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Regarding claim 13, it’s directed to a non-transitory computer-readable medium having similar limitations cited in claim 4. Thus claim 13 is also rejected under the same rationale as cited in the rejection of claim 4 above.

Regarding claim 15, it’s directed to a non-transitory computer-readable medium having similar limitations cited in claim 6. Thus claim 15 is also rejected under the same rationale as cited in the rejection of claim 6 above.

Regarding claim 17, it’s directed to a non-transitory computer-readable medium having similar limitations cited in claim 1. Thus claim 17 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 18, it’s directed to a non-transitory computer-readable medium having similar limitations cited in claim 2. Thus claim 18 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of Noori et al. (US 2020/0143910 A1).

Regarding claim 3, NPL1 discloses The method of claim 2, 
NPL1 lacks disclosing
wherein the problem solver is a Digital Annealer, a Digital Annealer Simulator, a Quantum Annealer, or a D-Wave Solver.
Noori et al. teaches
wherein the problem solver is a Digital Annealer, a Digital Annealer Simulator, a Quantum Annealer (Noori et al. [0272] teaches that solving problems using quantum annealing), or a D-Wave Solver.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NPL1 to incorporate the teachings of Noori et al. to “wherein the problem solver is a Quantum Annealer” in order to allow for complex problems to be solved that are not possible in conventional hardware and CPUs (Noori et al. [0032]).

Regarding claim 12, it’s directed to a non-transitory computer-readable medium having similar limitations cited in claim 3. Thus claim 12 is also rejected under the same rationale as cited in the rejection of claim 3 above.

Regarding claim 19, it’s directed to a non-transitory computer-readable medium having similar limitations cited in claim 3. Thus claim 19 is also rejected under the same rationale as cited in the rejection of claim 3 above.

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of NPL (“Translating math formula images to LaTeX sequences using deep neural networks with sequence-level training”, Wang et al., August 29, 2019) hereinafter NPL2.

Regarding claim 5, NPL1 discloses The method of claim 1, wherein the user input is received as an equation input in the user interface (NPL1 [2 Method] discloses give a mathematical question, a translator is user to convert it into its internal representation language – VCF. [2.1 Internal Representation ] discloses in one example, an equation 9 + 3n+2 = m in the question is transformed to “Equation(9+3**(n+2)=m)” in VCF. Further, [pg. 2] Algorithm 1 illustrates that a sentence in the question is received as input therefore, the question being received via an interface as input. Figure 2 illustrates the input received in blue) and
NPL1 lacks disclosing
the method further comprises converting the input into a LaTex format.
NPL2 teaches
the method further comprises converting the input into a LaTex format (NPL2 [pg. 3, Abstract] “In this paper we propose a deep neural network model with an encoder-decoder architecture that translates images of math formulas into their LaTeX markup sequences”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NPL1 to incorporate the teachings of NPL2 to “the method further comprises converting the input into a LaTex format” in order to efficiently structure data, easily convert data, efficiently customize data, and easily understand the data.


Regarding claim 14, it’s directed to a non-transitory computer-readable medium having similar limitations cited in claim 5. Thus claim 14 is also rejected under the same rationale as cited in the rejection of claim 5 above.

Claims 7-8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of Cohen et al. (US 2018/0308481 A1) and further in view of Lissone et al. (US 2017/0322732 A1).

Regarding claim 7, NPL1 discloses The method of claim 1, further comprising: 
NPL1 lacks disclosing
requesting required user input from the user via the user interface; 
receiving the required user input from the user via the user interface; 
generating an abstract model of the mathematical equation based on the equation graph, the abstract model including a plurality of the required user input; and 
performing additional processing on the required user input and updating the equation graph based on the required user input.
Cohen et al. teaches
requesting required user input from the user via the user interface (Cohen et al. [0051] teaches retrieving needed information from a user to complete a constraint graph); 
receiving the required user input from the user via the user interface (Cohen et al. [0051] teaches retrieving needed information from a user to complete a constraint graph); 
performing additional processing on the required user input and updating the equation graph based on the required user input (Cohen et al. [0051] teaches retrieving needed information from a user to complete a constraint graph therefore, based on the retrieved information the additional processing is performed in order to complete the graph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NPL1 to incorporate the teachings of Cohen et al. to “requesting required user input from the user via the user interface; receiving the required user input from the user via the user interface; performing additional processing on the required user input and updating the equation graph based on the required user input” in order to efficiently allow updates based on user need to permit quick modifications to the graph.
generating an abstract model of the mathematical equation based on the equation graph, the abstract model including a plurality of the required user input (Lissone et al. [0036] teaches generating or modifying policy tree data structure based on input received. Where the modifications are consistent with the received input); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NPL1 to incorporate the teachings of Lissone et al. to “generating an abstract model of the mathematical equation based on the equation graph, the abstract model including a plurality of the required user input” in order to efficiently generate models based on received input to permit user desired data.

Regarding claim 8, it’s directed to a method having similar limitations cited in claim 2. Thus claim 8 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Regarding claim 16, it’s directed to a non-transitory computer-readable medium having similar limitations cited in claim 7. Thus claim 16 is also rejected under the same rationale as cited in the rejection of claim 7 above.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of Lindberg et al. (US 2019/0354568 A1).

Regarding claim 20, it’s directed to a non-transitory computer-readable medium having similar limitations cited in claim 1 except for using another processor to perform the steps. Thus claim 20 is also rejected under the same rationale as cited in the rejection of claim 1 above in addition to Lindberg et al. ([0044] teaches a main processor to offload a portion of the full workload to a co-processor. See claim 20 objection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NPL1 to incorporate the teachings of Lindberg et al. to use a second processor for performing the steps in order to efficiently offload steps to a second processor to prevent downtime by not having enough computing resources on the first processor and prevent the system from halting.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references include Dooley (US 2017/0084201 A1) [0057] discloses receiving mathematical expression through expression input device 610 illustrated in Fig. 6 which further illustrates the expression converter in 620. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 9:00-3:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193